Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before any                                        Jul 09 2013, 6:30 am
court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.


ATTORNEY FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

NANCY A. MCCASLIN                                       SERGIO A. LOPEZ
McCaslin & McCaslin                                     Indiana Department of Child Services
Elkhart, Indiana                                        Elkhart, Indiaan

                                                        ROBERT J. HENKE
                                                        DCS Central Administration
                                                        Indianapolis, Indiana



                                 IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                        )
OF PARENT-CHILD RELATIONSHIP OF                         )
R.E. (Minor Child),                                     )
                                                        )
          and                                           )
                                                        )
D.E. (Father),                                          )
                                                        )
        Appellant-Respondent,                           )      No. 20A05-1209-JT-469
                                                        )
                 vs.                                    )
                                                        )
THE INDIANA DEPARTMENT OF                               )
CHILD SERVICES,                                         )
                                                        )
        Appellee-Petitioner.                            )


                       APPEAL FROM THE ELKHART CIRCUIT COURT
                           The Honorable Terry C. Shewmaker, Judge
                         The Honorable Deborah A. Domine, Magistrate
                                 Cause No. 20C01-1203-JT-8


                                               July 9, 2013

                  MEMORANDUM DECISION – NOT FOR PUBLICATION
MATHIAS, Judge

       D.E. (“Father”) appeals the involuntary termination of his parental rights to his

child, R.E. (“Son”). Father raises the following restated issues: (1) whether there is

sufficient evidence supporting the trial court’s judgment terminating Father’s parental

rights; (2) whether termination of Father’s parental rights are in the best interests of Son;

(3) whether there is a satisfactory plan for the care and treatment of Son.

       We affirm.

                              Facts and Procedural History

       The facts most favorable to the juvenile court’s judgment reveal that on March 15,

2010 the Elkhart County Department of Child Services (“ECDCS”) received a report

regarding Son. On the evening of March 12, 2010, Father arrived, inebriated, at his

sister’s (“Aunt’s”) home where Father and Son were also living. Aunt, Son and his four

cousins were present when Father arrived. Aunt locked the door to keep Father out.

Father kicked down the door and forced his way into the home to get Son. Cousin One,

seventeen years old, tried to stop Father from taking Son. Father began hitting Cousin

One. During this time, Father struck Son in the eye. Father only stopped hitting Cousin

One when Cousin Two hit Father in the back of the head with a hammer. At the time of

the incident, Son was ten years old.

       Prior to this incident, between 2007 and 2010, Father and Son lived together in

Alaska. Son lived with K.H. (“Mother”) in Alaska for most of his early life. Father did

not meet Son until he was five years old. Tr. p. 371. Son was brutally abused by Mother

and Grandmother. He was placed in a psychiatric hospital at age five, and diagnosed

                                             2
with Post Traumatic Stress Disorder (“PTSD”).       Tr. pp. 225 and 369.     Father was

contacted about Son for the first time in 2005. At the time, Father was living in North

Carolina. Tr. p. 370, but he immediately left for Alaska. After waging a legal battle for

two years, he finally won custody of Son, and they lived together in Anchorage until

2010. After being the victims of a burglary, Father determined Anchorage was no longer

safe for Son. Father and Son moved into Aunt’s home in Goshen, Indiana.

      When Father and Son returned to Elkhart County to live with Aunt, Father knew

that he had an outstanding warrant for probation violation in nearby Kosciusko county.

Tr. p. 373. Father gave Aunt money to care for Son and turned himself in to answer for

the underlying probation violation.      The March 12 incident at issue occurred

approximately three weeks after Father and Son moved in with Aunt, and sadly, it was

not the only incident. Within the two week period following the March 12 incident,

Father and Aunt’s mother, who was still living in Alaska at that time, called law

enforcement officers to Aunt’s home five different times. Aunt’s landlord sought to meet

with her to discuss both the March 12 incident and the repeated law enforcement

interventions that followed. Because Aunt could not jeopardize her living arrangements

with her own children, she could not keep Son.

      On March 23, 2010, ECDCS filed a request for an emergency order to remove Son

from the home. The order was granted, and Son was placed in therapeutic foster care.

Larry Mast, a Court Appointed Special Advocate (“CASA”), was appointed on March

25, 2010. Father’s public defender, Michelle McCuen, (“PD”) filed an appearance on

March 26, 2010. Father was incarcerated at the time of the April 1, 2010 initial hearing,

but he appeared at the hearing with counsel. After Father entered a qualified admission
                                           3
of the allegations, the juvenile court adjudicated Son as a Child in Need of Services

(“CHINS”) and set a disposition hearing for April 29, 2010.

       Prior to the disposition hearing, Dr. Joseph Cresci of Benchmark Family Services

met with Son for a psychiatric evaluation. Dr. Cresci diagnosed Son with Relational

Attachment Disorder (“RAD”), Post-Traumatic Stress Disorder (“PTSD”), and Mood

Disorder with Psychosis. Appellant’s App. p. 51.

       Father appeared with counsel at the April 29, 2010 dispositional hearing. The

court accepted ECDCS’s Predispositional Report recommendations. The court ordered

Father to:

             •   Participate in AA meetings
             •   Participate in drug/alcohol assessment
             •   Participate in parenting classes
             •   Participate in GED classes
             •   Correspond with Son at the discretion of Son’s therapist

Appellant’s App. p. 62. The Six-Month Periodic Case Review Hearing was set for

September 16, 2010.

       ECDCS submitted a progress report on July 26, 2010.              The progress report

indicated that Father was participating in an alcohol and drug assessment. Father was

incarcerated, so he could not visit with Son. However, Father did send letters to Son.

       ECDCS submitted a second progress report on September 2, 2010 indicating that

Father was participating in AA/NA classes and parenting classes while incarcerated.

Father wrote frequent letters to Cindi Schnitz, later Cindi Callan, the Family Case

Manager, (“Family Case Manager”). His letters provided updates about both his class

participation and his legal issues. Appellant’s App. p. 76.


                                               4
        Father appeared with counsel at the September 16, 2010 periodic case review

hearing. The court noted that Father had thus far complied with the child’s case plan and

had enhanced his ability to fulfill his parental obligations. The court ordered Son to

remain in therapeutic foster care. The court set the Permanency Hearing for March 10,

2011.

        Between September 2010 and February 2011, Father was released from jail, and

he began having supervised visitation with Son. Before and after these visitations, Son’s

behavior deteriorated significantly. Son struggled with his behavior at home, at school,

and during after-school care. Son punched himself in the face, pulled his own hair, called

himself “stupid,” and acted physically aggressive toward others. Appellant’s App. p. 85.

Son also disclosed that he had been physically abused by Father in the past. On February

7, 2011, ECDCS submitted a motion to modify the dispositional decree requesting that all

contact between Father and Son be suspended until Son stabilized and that Father

undergo a “psycho-parenting” assessment. On February 17, 2011, the court entered a

modification order to the dispositional decree ordering Father to:

           • Complete a “Psycho-Parenting” Assessment and follow                      the
             recommendations
           • Suspend visitation until the therapist recommends that they resume
           • Pay $20 a week in child support
           • Participate in individual therapy
           • Notify ECDCS of arrest or criminal charges
           • Sign a release of information

Appellant’s App. p. 88.

        The February 28, 2011 ECDCS Permanency Progress Report noted that Son was,

“a little behind his peers socially, emotionally and educationally.” Appellant’s App. p.


                                             5
91. Son was further diagnosed with Attention Deficit Hyperactive Disorder (“ADHD”),

Anxiety, and enuresis.1 The report noted that Father was working to maintain a home and

had participated in supervised visitation until it was suspended by the court. Father

missed only one visitation, due to a transportation issue. Father planned on participating

in individual therapy and family therapy. Father participated in Child and Family Team

Meetings. The report indicated that reunification was still the objective.

        On March 10, 2011, Father appeared with counsel at the permanency and review

hearing. The court found Father to be compliant with the case plan. Appellant’s App. p.

96. The court approved a permanency plan of reunification. A Review Hearing was set

for September 1, 2011.

        On June 22, 2011, Father requested a hearing to address visitation, and he attended

the hearing with counsel on June 30, 2011.2 On July 1, 2011, the court entered a

modification order finding that although Father was in compliance with services, Son was

still fragile. Even mentioning Father to Son, “is adverse to the child [Son] at this time

and caution is demanded.” Appellant’s App. p. 100. An Interim Review Hearing was

scheduled for August 4, 2011.

        Father appeared with counsel at the August 4, 2011 Interim Review Hearing. The

court found that Father was engaged in treatment, but ordered a continuation of orders

and a release of information so Son’s therapist and Father’s therapist could communicate.

The August 16, 2011, the ECDCS progress report revealed that Son’s behavior was
        1
           Also known as uncontrolled urnination.
        2
           During this hearing the magistrate said on record, “if a petition to terminate parental rights is
filed, I can set it out for six months, I don’t have to set it tomorrow, so, it doesn’t mean it’s the end of the-
the road. It simply means they’re going through the motions and I can go through the motions too.” Tr.
pp 103-04. However, the record did not reflect that ECDCS filed a termination petition during the
summer of 2011.
                                                       6
showing some improvement. He was attending therapy once a week, and both Father and

Son were working independently toward family therapy with their individual therapists.

Appellant’s App. p. 104. The report further noted that Father participated in a drug and

alcohol assessment and individual therapy.      He had maintained a home since his

incarceration ended and been in contact with the Family Case Manager. Father also

reported participating in AA meetings.

       Father and counsel attended the September 1, 2011 Review Hearing. The court

order found that Father had complied with Son’s case plan, however, therapeutic foster

care was still the best placement for Son. The court ordered another Permanency Hearing

on February 23, 2012. Due to scheduling conflicts, the court changed this date to

February 16, 2012.

       On February 1, 2012, ECDCS filed a Permanency Progress Report finding that

Son still suffered from PTSD, ADHD, anxiety, depression, and enuresis. Son had verbal

temper tantrums on a weekly basis, and he spat on and scared his foster siblings. Son felt

safe in his current placement but kept changing his mind about wanting to live with

Father. The report noted that Father “sporadically” participated in individual and family

therapy, attending only eight out of a possible twenty-two individual family therapy

sessions.   Appellant’s App. p. 117.     Father attended five out of a possible twenty

Batterer’s Intervention Program Group meetings. Father attended four family therapy

sessions between November 18, 2011 and February 1, 2012.           Father cancelled two

sessions due to work and a sprained ankle, and the foster parents cancelled one due to a




                                            7
faulty vehicle. Father owed $980 in child support. During this time, Father relocated to

Bourbon, Indiana with his girlfriend.3

        Father appeared with counsel at the hearing on February 16, 2012.                       At that

hearing, the Case Manager disclosed that ECDCS had modified the plan to call for

termination of parental rights. When Father was asked about this change during the

hearing, he said that he did not agree with the change and that he would fight it. The court

approved the permanency plan and set the review hearing for August 9, 2012.

        Throughout the late winter and early spring of 2012, Father attended family

therapy sessions with Son and Son’s therapist, Briana Yoder (“the Therapist”). Prior to

family therapy sessions, the Therapist met individually with Father. She warned him not

to discuss Son’s placement. Tr. p. 243. She also reminded Father that his emotional

responses were a trigger for Son’s adverse behavior. Tr. p. 243. She told him that during

therapy Father should try to listen to Son, and that they should work to understand each

other. Tr. pp. 239-240. The Therapist testified that even after these meetings, Father

spent significant time in family therapy focused on his own issues, and then lectured Son

about his poor behavior. Father often paced and yelled during these lectures.

        Son continued to struggle with his behavior. His foster parent called the police to

the home on at least one occasion. His foster parent expressed concern for other children

in the home during Son’s outbursts. She requested that Son be placed elsewhere, but

agreed to keep him until other arrangements could be made. During phone conversations

        3
          We note that the Permanency Progress Report was, at best, sloppy. While Father was criticized
for attending only five out of twenty Batterer’s Intervention Program Group meetings, Father’s therapist,
Shelly Hoefle, testified that he was asked to attend ten meetings. Tr. p. 297. In addition Permanency
Progress Report recommend both reunification and termination of parental rights. Appellant’s App. pp.
114-15.
                                                   8
and during family therapy sessions, Father lectured Son on his behavior. More than once,

Father told Son that he might be institutionalized if he did not get his behavior under

control. Tr. p. 242. At least once, Father told Son that he might not be able to live with

Father because Father was concerned that Son was a threat to Father’s safety. Tr. p. 243.

Therapist testified that during the March 30 family therapy,

       “[Father], again, told [Son] that he’s going to sign papers to have him put
       away. [Father] said he received court papers- he told [Son] he’d received
       court papers to take away his rights and then [Son]’s not ever going to see
       his dad again, is that what you want. And he was not sitting down talking
       about it, he was yelling at him. He told [Son] he really needed to turn this
       around if reunification was going to happen. [Father] also told [Son] that
       the upcoming court hearing was going to be focused completely on [Son]’s
       lack of cooperation and nothing about [Father].”

Tr. p. 244. On March 28, 2012, ECDCS filed for involuntary termination of the parent-

child relationship.

       On April 20, 2012, Father and Son participated in their final, explosive family

therapy session. As usual, Father met with the Therapist alone ahead of time. She gave

him an update. The Therapist said that Father seemed very angry. Father told the

Therapist he wanted to give Son his Easter basket and say goodbye to Son. Tr. p. 246.

This was not planned ahead of time.

       Meanwhile, Son did not want to attend the session, telling Therapist that he was

afraid he was in trouble. After Therapist reassured him that he was not in trouble, the

session began. Within a couple of minutes Father began yelling. He told Son that they

had been “over and over this” and Son wasn’t doing what he was supposed to do, and

Father was “done.” Tr. p. 247. During this time, Father was pacing and yelling. He gave

Son the Easter basket and the poster that they had been working on during therapy. He

                                            9
asked Son for a hug. Son got up, and Father gave him a “half-hug.” Then, Father left the

room; slamming the door behind him. Tr. p. 248. Later, people on the other side of the

building reported that they had heard the door slam. During the outburst, Son was quiet,

sullen, withdrawn, and trembling. He moved his chair closer to Therapist, and he was

sitting almost in a fetal position. Therapist further testified,

       “[O]n April 20, in all the years that I have done this work, that was the most
       explosive and traumatic and inappropriate type of behavior I have ever
       seen. And this child was re-traumatized in front of my eyes. And now I
       have this child, who’s telling me repeatedly over and over, I’m not safe to
       go home because my dad is going to hurt me again and he’s getting ready
       for his dad and he’s scared. I would-I would not recommend that we have
       visitation and family therapy. That clinically, and ethically, that would be
       extremely inappropriate and it could completely retraumatize him again.”

Tr. p. 266.

       On May 1, 2012, ECDCS filed a motion to modify the dispositional decree,

recommending a suspension of family therapy. Also on May 1, 2012, ECDCS submitted

a Modification Report recommending the suspension of family therapy. Father and

counsel appeared at the May 3, 2012 modification hearing. The court ordered that family

therapy be temporarily suspended, and set the modification hearing for May 7, 2012.

       Son met with Dr. Jeff Burnett (“Burnett”) for a psychological evaluation on April

12, April 25, and May 1, 2012. The evaluation indicated that Son continued to have

“blow ups,” but he had also started hitting his siblings and peers during outbursts.

Appellant’s App. p. 134. Burnett did not agree with Son’s RAD diagnosis, but did

believe that Son continued to struggle with ADHD and PTSD. Burnett’s report noted

that, “[Son’s] aggression appears to consistently go beyond the ability of a variety of

medications [to] control.” Appellant’s App. p. 141.

                                              10
       Father attended the May 7, 2012 modification hearing with counsel. During the

hearing, Father focused on himself and not the interests of Son. The court stated that

Father’s angry, defensive behavior was undermining Son’s progress. Father did not

attend Son’s Individual Education Plan (“IEP”) conference at his school, and Father told

the CASA that he refused to attend a second IEP meeting as well. The court ordered

family therapy and visitation suspended, and appointed the CASA as Son’s educational

surrogate. The court found that contact between Son and Father was detrimental to Son’s

well being. A Review Hearing was set for August 9, 2012.

       On July 24, 2012, ECDCS submitted a progress report to the court. The report

indicated that Father had only paid $20 in child support in the sixteen month pendency of

the case. The report noted that Son was really struggling. He was having emotional and

physical outbursts frequently. Son’s foster mother requested that Son be removed from

her care, but Family Case Manager was not able to find a placement at the time of the

report. Appellant’s App. p. 151. Father attended the August 9, 2012 periodic review

hearing with counsel. The court found that while Father was compliant with his case

plan, he had not enhanced his ability to fulfill his parental obligations.

       An evidentiary hearing was held on August 24, 2013. Father appeared with

counsel. At the time of the evidentiary hearing, Son had just turned thirteen years old.

Several professionals who had attempted to assist Father testified at this hearing. The

Family Case Manger testified that she could not recommend returning Son to Father

because he did not comply with court orders or follow through with service provider




                                              11
recommendations.4 For example, she asserted that Father did not regularly attend AA

meetings and did not provide proof of completion of his GED. Tr. p. 325. The Family

Case Manager believed termination of parental rights was in the best interest of Son

because Son needed permanency.

        The CASA testified that he could never recommend placing Son back with Father.

He believed it was in Son’s best interest to terminate the parent-child relationship

because returning Son to Father would cause risk to Son. Tr. p. 354. Son had also

repeatedly told the CASA that he was ready for a different family setting. The Therapist

testified that Son needed permanency and nurturing, consistent, responsible parents who

can separate their adult issues from Son’s issues. Tr. p. 254.

        On August 31, 2012 the court issued an order terminating Father’s parental rights.

Father now appeals.

                                       Discussion and Decision
        We begin our review by acknowledging that when reviewing a termination of

parental rights, we will not reweigh the evidence or judge the credibility of the witnesses.

In re D.D., 804 N.E.2d 258, 265 (Ind. Ct. App. 2004), trans. denied. Instead, we consider

only the evidence and reasonable inferences that are most favorable to the judgment. Id.

Moreover, in deference to the juvenile court’s unique position to assess the evidence, we

will set aside the court’s judgment terminating a parent-child relationship only if it is

clearly erroneous. In re L.S., 717 N.E.2d 204, 208 (Ind. Ct. App. 1999), trans. denied.


        4
         It should also be noted that there were multiple contradictions in different reports submitted by
ECDCS to the court regarding the permanency plan for Son. In addition, at the Review Hearing on
August 9, 2012, a mere fifteen days before the evidentiary hearing, Family Case Manager testified that
Father was in compliance. Tr. p. 191. Father also did not complete a psycho-parenting assessment,
however, that was partially due to Family Case Manager’s lack of referral.
                                                   12
       Where, as here, the juvenile court enters findings of fact and conclusions of law in

its termination of parental rights, our standard of review is two-tiered. In re J.H., 911

N.E.2d 69, 73 (Ind. Ct. App. 2009), trans. denied. First, we determine whether the

evidence supports the findings, and second, we determine whether the findings support

the judgment. In re C.G., 954 N.E.2d 910, 923 (Ind. 2011). “Findings are clearly

erroneous only when the record contains no facts to support them either directly or by

inference.” Quillen v. Quillen, 671 N.E.2d 98, 102 (Ind. 1996). If the evidence and

inferences support the juvenile court’s decision, we must affirm. C.G., 954 N.E.2d at

923.

       The Fourteenth Amendment to the United States Constitution protects the

traditional rights of parents to establish a home and raise their children. Id. However, a

juvenile court must subordinate the interests of the parents to those of the child when

evaluating the circumstances surrounding a request to terminate parental rights. In re

K.S., 750 N.E.2d 832, 837 (Ind. Ct. App. 2001).            Termination of a parent-child

relationship is proper where the child’s emotional and physical development is

threatened. Id.

       A request to terminate a parent’s rights is not made lightly, and before an

involuntary termination of parental rights may occur in Indiana, the State is required to

allege and prove, among other things:

       (B)    that one (1) of the following is true:

              (i)    There is a reasonable probability that the conditions that
                     resulted in the child’s removal or the reasons for
                     placement outside the home of the parents will not be
                     remedied.

                                             13
                 (ii)    There is a reasonable probability that the continuation
                         of the parent-child relationship poses a threat to the
                         well-being of the child.

                 (iii)   The child has, on two (2) separate occasions, been
                         adjudicated a child in need of services;

        (C)      that termination is in the best interests of the child; and

        (D)      that there is a satisfactory plan for the care and
                 treatment of the child.

Ind. Code § 31-35-2-4(b)(2).         “The State’s burden of proof in termination of parental

rights cases is one of ‘clear and convincing evidence.’” In re G.Y., 904 N.E.2d 1257,

1260-61 (Ind. 2009) (quoting I.C. § 31-37-14-2).              If the trial court finds that the

allegations in a petition described in section 4 of this chapter are true, the court shall

terminate the parent-child relationship. I.C. § 31-35-2-8(a).

   I.         Whether Continuation of the Parent-Child Relationship Poses a Threat

        Initially, we observe that Indiana Code section 31-35-2-4(b)(2)(B) requires a trial

court to find that only one of the three elements of subsection (b)(2)(B) has been

established by clear and convincing evidence before properly terminating parental rights.

See L.S., 717 N.E.2d at 209. Because we find it to be dispositive, we limit our review to

Father’s allegations of error pertaining to subsection (b)(2)(B)(ii) of Indiana’s termination

statute, namely, whether ECDCS presented clear and convincing evidence establishing

that there is a reasonable probability that the continuation of the parent-child relationship

poses a threat to the well-being of the child.

        We must first consider Father’s assertion that continuation of the parent-child

relationship does not pose a threat to Son. A trial court need not wait until a child is

irreversibly influenced by a deficient lifestyle such that his or her physical, mental, and
                                             14
social growth is permanently impaired before terminating the parent-child relationship.

In re E.S., 762 N.E.2d 1287 (Ind. Ct. App. 2002).

       Father argues that the trial court’s conclusion that he was a threat to Son’s well-

being is not supported by the evidence. We disagree. It is true that Father maintained a

home and a job. It is true that Father somewhat complied with services. It is true that

that the trial court concluded that there is “no evidence to conclude that [Father] is wholly

inadequate as a parent.” Appellant’s App. pp. 15-16. We also agree with several of the

service providers and the trial court that Father loves Son very much, in his own way.

       However, it is also true that after two years of services, Father could still not

contain his own emotions in the presence of Son or adequately differentiate between

appropriate and inappropriate topics of conversation.        Importantly the Family Case

Manager, CASA, and Therapist all agreed that Father’s explosive behavior triggered

Son’s explosive behavior.     This did not change throughout the case.         Father’s last

explosive outburst on April 20, 2012 was a full twenty-six months after his explosive

outburst that initially caused Son to be removed from his care. Father was repeatedly

warned and advised not to discuss Son’s placement or other adult topics with Son.

However, Father continued to do so, even after a clear correlation was made between

these inappropriate conversations and Son’s emotional outbursts. Tr. p. 80. Not a single

provider could recommend reunification, because Father was a trigger to Son’s

destructive and dangerous outbursts. Father’s behavior was especially harmful to a child

like Son who is constantly struggling with so many other, very serious, mental health

issues. Father was explicitly and repeatedly told that his angry, threatening interactions


                                             15
exacerbated Son’s PTSD. In over two years, Father never proved that he could control

himself in this respect around Son.

       As noted earlier, a trial court must judge a parent’s fitness to care for his or her

child at the time of the termination hearing, taking into consideration the parent’s habitual

patterns of conduct, to determine the probability of future neglect or deprivation of the

child. D.D., 804 N.E.2d at 266. After reviewing the record, we conclude that ECDCS

presented clear and convincing evidence to support the trial court’s findings and ultimate

determination that there is a reasonable probability that the continuation of the parent-

child relationship poses a threat to the well-being of the child. Father’s arguments to the

contrary amount to an impermissible invitation to reweigh the evidence. See D.D., 804

N.E.2d at 265.

                    II. Whether Termination is in Son’s Best Interests

       Father also argues that ECDCS failed to show that termination of the parent-child

relationship is in Son’s best interests. In determining what is in the best interests of a

child, the trial court is required to look beyond the factors identified by ECDCS and to

consider the totality of the evidence. In re J.S., 906 N.E.2d 226, 236 (Ind. Ct. App.

2009). We have previously held that the recommendations of the case manager and

CASA to terminate parental rights, in addition to evidence that the continuation of the

parent-child relationship poses a threat to the child, is sufficient to show by clear and

convincing evidence that termination is in the child’s best interests. In re M.M., 733

N.E.2d 6, 13 (Ind. Ct. App. 2000).




                                             16
       The trial court found that both the Family Case Manager and the CASA testified

that termination of parental rights was in the best interests of Son. Appellant’s App. p.

16. The CASA testified that he could never recommend placing Son back with Father.

When asked what the CASA considered when making his opinion, the CASA testified,

       “The alternative is to give more time. It’s been almost two and a half year
       and who knows how many more years it would take. [Son] needs stability.
       He needs a family. He wants to be adopted. He’s told me that repeatedly.
       He’s told other people the same and I think that’s what we should do.”

Tr. p. 354.

       Family Case Manager testified that terminating Father’s parental rights was in

Son’s best interests because,

       “[Son] needs permanency. He has been waiting for permanency for quite
       awhile. It’s the opinions of the doctors and the therapists that termination is
       in his best interest. And just [Father]’s lack of progress. We’ve been doing
       this for over two years. Father has made some progress but I just don’t feel
       as though it’s satisfactory and, also, [Son] – I spoke with [Son] on Monday
       and he said that he does want to be adopted.”

Tr. p. 339. Accordingly, the trial court’s conclusion that termination of Father’s parental

rights is in Son’s best interests is not clearly erroneous. Id.

                                  III.   Satisfactory Plan

       Finally, Father contends that the trial court erred when it concluded that ECDCS

has a satisfactory plan for the care and treatment of Son. In order for the trial court to

terminate the parent-child relationship the trial court must find that there is a satisfactory

plan for the care and treatment of the child. In re B.D.J., 728 N.E.2d 195, 204 (Ind. Ct.

App. 2000). This plan need not be detailed, so long as it offers a general sense of the

direction in which the child will be going after the parent-child relationship is

terminated. Id.
                                              17
      Here Father argues that Son’s need for stability is not assured if Father’s rights are

terminated. Son’s foster mother is not planning to adopt him and has asked ECDCS to

find another placement for Son. However, foster mother has also asserted that she will

keep Son as long as she can. In addition, a plan for the care and treatment of the

children is satisfactory even if there is not a specific family in place to adopt the

children. Id. Attempting to find suitable parents to adopt Son is a satisfactory plan. See

Lang v. Starke County OFC, 861 N.E.2d 366, 375 (Ind. Ct. App. 2007). For all of these

reasons, the trial court’s determination on this issue is not clearly erroneous.

                                        Conclusion

      ECDCS presented clear and convincing evidence to support the juvenile court’s

findings and ultimate determination that there is a reasonable probability that the

continuation of the parent-child relationship poses a threat to the well-being of Son; that

termination of the parent-child relationship is in Son’s best interests, and that ECDCS’s

search for an adoptive family is a satisfactory plan for Son’s placement after Father’s

parental rights have been terminated.

   Affirmed.

MAY, J., concurs.
BAKER, J., concurs with separate opinion.




                                             18
                                  IN THE
                       COURT OF APPEALS OF INDIANA

IN THE MATTER OF THE TERMINATION                 )
OF PARENT-CHILD RELATIONSHIP OF                  )
R.E. (Minor Child),                              )
                                                 )
       and,                                      )
                                                 )
D.E. (Father),                                   )
                                                 )     No. 20A05-1209-JT-469
       Appellant-Respondent,                     )
                                                 )
                 vs.                             )
                                                 )
THE INDIANA DEPARTMENT OF                        )
CHILD SERVICES,                                  )
                                                 )
       Appellee-Petitioner.                      )


                       APPEAL FROM THE ELKHART CIRCUIT COURT
                           The Honorable Terry C. Shewmaker, Judge
                         The Honorable Deborah A. Domine, Magistrate
                                 Cause No. 20C01-1203-JT-8



BAKER, Judge, concurring.

       I reluctantly concur and write separately only to explain my misgivings about the

outcome of this case. In my view, this is a case where a father was desperately trying to

do everything he could to reunite with his son, but the son’s mental conditions were such

that Father’s efforts—consistent though imperfect at least through the filing of the

termination petition—got him nowhere. A child has a right to both child support and

parenting time that neither parent can contract away, even when both parents are in

agreement. Perkinson v. Perkinson, No. 36S05-1206-DR-371, slip op. at 1 (Ind. June 25,
                                            19
2013). However, there are also cases such as this one where the parent-child relationship

may be permanently severed despite a parent’s attempted involvement, so long as it is the

government that requests it.

       By all accounts, Father actively participated in the services ordered by the CHINS

court until the DCS filed a petition to terminate his rights. And as pointed out by the

majority, the CHINS court found that Father was in compliance with the case plan at

every hearing up until the evidentiary hearing on the termination petition, with the last

finding made a mere three weeks before the evidentiary hearing. In other words, Father

complied with the case plan for more than two years only to have his supervised

visitation revoked when Son’s behavior deteriorated, then reinstituted through family

therapy and additional services, then revoked again when Father showed his frustration

during an exasperated goodbye to his son on April 20, 2012, which occurred within a few

weeks after the DCS filed the termination petition. In my view, although Father was not

a perfect parent, the record demonstrated that Father was committed to doing what was

necessary to reunify with Son.

       Nevertheless, under our standard of review, I am compelled to agree with the

majority that despite all of Father’s efforts over a period of more than two years, there is

evidence in the record to support the finding that the continuation of the parent-child

relationship posed a threat to Son. Simply put, there was evidence that Father was unable

to control his emotions around Son, which further exacerbated Son’s fragile mental state.

So although I am loath to do so in this case, I reluctantly concur.




                                             20